Citation Nr: 0605933	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-16 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the New 
York, New York, regional office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's application 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder. 

Entitlement to service connection for a psychiatric disorder 
was denied in an October 1990 rating decision.  Applications 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder were denied in June 1995 and January 
2000 rating decisions.  These decisions are final.  
38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
action, the current claim to reopen may be considered on the 
merits only if new and material evidence has been submitted 
since the last final decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).  


FINDINGS OF FACT

1.  In an October 1990 rating decision, the RO denied 
entitlement to service connection for a psychiatric disorder 
and the appellant did not appeal.

2.  In June 1995 and January 2000 rating decisions, the RO 
denied applications to reopen a claim of entitlement to 
service connection for a psychiatric disorder and the 
appellant did not perfect an appeal to either rating 
decision.

3.  Evidence received since the January 2000 RO denial is 
cumulative of that previously of record.




CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in June 2002 VA 
correspondence, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all identified postservice records, as 
well as the claimant's records from the Brooklyn VA Medical 
Center, Queens Hospital Center, and Bronx-Lebanon Hospital 
Center.  

While the record does not include a copy of the veteran's 
service medical records, VA had been notified by the National 
Personnel Records Center (NPRC) on multiple occasions in 
connection with the appellant's earlier claims that those 
records could not be located.  The veteran was notified of 
this fact.  Therefore, adjudication of his claim may go 
forward without these records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim to Reopen

The appellant contends that his psychiatric disorder began 
during or is a result of his military service.  It is 
requested that the veteran be afforded the benefit of the 
doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the January 2000 rating decision.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence available in January 2000 consisted of postservice 
treatment records from the Brooklyn VA Medical Center, Bronx-
Lebanon Hospital Center, and Queens Hospital Center, a June 
1999 letter from the claimant's VA doctor, VA examination 
reports dated in February 1990, November 1995, and December 
1995; and written statements from the appellant.

As to the postservice medical records, they show appellant's 
complaints and/or treatment for psychiatric disorders, 
variously diagnosed, since 1986.  See November 1989 letter 
from Queens Hospital Center.  His diagnoses included multiple 
findings of paranoid schizophrenia, cocaine abuse, alcohol 
abuse, and marijuana abuse.  A December 1995 VA examination 
report noted that a bi-polar disorder had to be ruled out.

As to the June 1999 letter from the claimant's VA doctor, the 
examiner reported that he had treated the veteran since 
January 1999, opined that the claimant had had psychiatric 
problems since childhood, and despite records from Queens 
Hospital Center showing that the appellant had only been 
treated by them for paranoid schizophrenia since 1986, the VA 
examiner reported that he had been hospitalized for paranoid 
schizophrenia at that facility in 1984.

Evidence received since the January 2000 RO denial consists 
of the appellant's and his representative's written 
statements to the RO, treatment records from the Brooklyn VA 
Medical Center, and an April 2004 letter from Queens Hospital 
Center.

As to the written statements to the RO, these consist of the 
appellant's and his representative's assertion that clamant's 
psychiatric disorder was caused by his military service.  
This lay evidence was available when the RO decided the claim 
in January 2000.  Then, as now, lay persons not trained in 
the field of medicine, to include the claimant, are not 
competent to offer opinions regarding such medical questions 
as the etiology of the claimed disorder.  Thus, these 
statements are not competent medical evidence showing that 
the claimant's psychiatric disorder was related to an injury 
or disease that occurred or was aggravated while on active 
duty.  They also do not show that a psychosis manifested 
itself to a compensable degree in the first year following 
the veteran's separation from either period of active duty.  
Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the claimant continues 
to claim to have a current disability that was caused by his 
military service is not new evidence within the context of 
38 C.F.R. § 3.156.  

As to the April 2004 letter from Queens Hospital Center, it 
reports that the veteran was treated at that facility from 
December 1997 to June 1998.  The VA treatment records show 
that appellant's continued complaints and/or treatment for, 
among other things, paranoid schizophrenia, since August 
2001.  They also show diagnoses, on occasion, of bi-polar and 
major depressive disorders.  Notably, however, this 
evidence-to include the veteran's complaints, the diagnoses, 
and the appellant's treatment for a psychosis-was available 
when the RO decided the claim in January 2000.  In January 
2000, the medical evidence showed that the veteran had had a 
psychiatric disorder since 1986.  

Thus, there remains no competent medical evidence showing 
that the claimant's psychiatric disorder is related to a 
disease or injury that occurred while in military service.  
Likewise, the newly submitted medical evidence does not 
include competent medical evidence showing that a psychosis 
manifested itself to a compensable degree in the first year 
following the veteran's separation from active duty.  
Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  The fact that the claimant 
continues to have a psychiatric disorder is not new evidence 
within the context of 38 C.F.R. § 3.156.  Without new and 
material evidence the claim may not be reopened.

The benefit sought on appeal is denied.

Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for a psychiatric disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


